UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6161


UNITED STATES OF AMERICA,

             Petitioner – Appellee,

              v.

DARREL FISHER,

             Respondent - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:10-hc-02234-BR)


Submitted: May 23, 2017                                           Decided: May 26, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darrel Fisher, Appellant Pro Se. Jennifer Dee Dannels, FEDERAL MEDICAL CENTER,
Butner, North Carolina; Robert J. Dodson, Special Assistant United States Attorney,
Raleigh, North Carolina; David T. Huband, BUREAU OF PRISONS, Butner, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darrel Fisher appeals the district court’s order denying his pro se motion seeking

vacatur of a commitment order and a discharge hearing. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. United States v. Fisher, No. 5:10-hc-02234-BR (E.D.N.C. Jan. 31, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                              AFFIRMED




                                            2